

115 S3096 IS: To allow the Coast Guard to issue a certificate of documentation with a coastwise endorsement for the vessel OLIVER HAZARD PERRY, and for other purposes.
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3096IN THE SENATE OF THE UNITED STATESJune 20, 2018Mr. Whitehouse (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo allow the Coast Guard to issue a certificate of documentation with a coastwise endorsement for
 the vessel OLIVER HAZARD PERRY, and for other purposes.1.Jones Act waiver for the OLIVER HAZARD PERRYNotwithstanding sections 12112 and 12132 and chapter 551 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel OLIVER HAZARD PERRY (IMO number 8775560; United States official number 1257224).